MEMORANDUM **
Edward Michael O’Brien appeals pro se the district court’s order dismissing his antitrust action against several music studios and retailers without leave to amend. We have jurisdiction under 28 U.S.C. § 1291, and, after de novo review, we affirm. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order).
We deny Appellant’s “request for opinion and remand.”
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.